OPINION of the Court, by
Judge Owsley.
This writ of error is prosecuted to reverse a decree of the Bullitt circuit court, dismissing the bill of the plaintiff in error, who was complainant in that court.
The dismission seems not to have been made on a hearing upon the merits, but for a failure of the complainant to prosecute his suit. That for gross negligence in a complainant’s failing to prepare his cause as *230tó alt necessary parties, the court has the power to dia-> miss his bill without prejudice, we have no doubt; and if courts in any case have such power, the one uneftr-consideration appears peculiarly to have required the exercise of that power. The complainant appears to have failed to prepare his cause as to all the defendants, without shewing any just cause for the failure, although his suit had been depending four or five years ; and when regularly called on the docket, he obstinately refused to proceed. Under these circumstances the ccfcrt below, in the proper exercise of their discretion, dismissed the bill, though not so expressed, yet in effec't without prejudice. That decree, we are of opinion, is correct. It must be affirmed with costs.
Caufe de* 'pending four or five years, and when regularly called the com. plaiaaní obfti - natety refuies to proceed, the chancellor will id the exencife et his diferetion difmifs his bill*but without prejudice to his right to bring ft oew bill»